PD-0329-15                       in     The
                            CoucV'cr? Cr'wrimal Appeals
                                    Aushn'»]Texas               received in
                                                           COURT OF CRIMINAL APPEALS

                              MHtkell Corcxj Knigtfron m2"M
                                          \i                   Abel Acosta, Clerk
                            .The ^VoAe o-f Texas                         filed in
                                                                 COURT OF CRIMINAL APPEALS
                first- Mot-ton Yor 6c+er\sion ot Time +o File mar 2?25s5
                            Pe-iiVlon For Discre+iorwy7 fev/ieu3
                                                           v'
                                                                 A, .,
                                                                 Abel Acosta, Clerk

       To ~Hne Honorable fudges of +be CocatT"^Criminal (\flfcata;

exWtfori o-f 5ixVvj (G>o^ iau|s m toMcW -bo &le a PeVl^on ^r^saeVionarv/^it^
Xr\ supfbrf o* this wofton, appellantstow +We courV -fYie following;
                                           I.
        JT^e P^Wr v^as C£>w\dtec} i0 +he Hlllfo DiS^cV Cou^ PolK
uwrty, T^ae> oV \W o^se o^ Awrouated As^ul+ with a Oeadlu vdeapofl in
camse no, aaa?>2>, s-hjM State o^Tevas \>s. MfkVitll Corty KmgVitorf. The
Poorer apjtealectio W CoarVc? Afp aHomtvj 0r\ tKe ao^ea\, Srevjtyi Greer\e, has Inftrmec? P^^tontrihaf he
.u50u\A r\aV vt\p represenV \\\vc\ on "VVve biscireVtonaro Reoituo- Ihe Peii-Honer
 also ha^ limited accas {# +Vie legal library if) a-(too hours adau, Xn aAdiiidn
.had Wmftad (eaal Know l&Pge -fTfcrtby slowing d     -lAhere-fcre, PetUiontr  IfYlau Id, 5015-

                                                AAi+ckdKn^bfen . .
                                               petittontr, pro se
                                               Texas Oparbwercbof Cuming)
                                               "3us+Tce tnsbitubonal DiVfSfoW
                                                H-amiI fon Umb_
                                               TDa-rD-f^ 6iqia53(p
                                                Brvjan;Teyae> "77807

      X. MitcWilGsmj fe\ojWTon,T^C3"*-.O.iaiA5SCpr bang presently
incarcemW mthe Hamilton UnrV o£ -the Texas Departmerrbof CnWna!
-ZTusVke in fem^s County ,Texas^v)erffy anoLdecfare und«r penal fyot1
 perjur^ +hat- +he.ftrege>tng statements,aretrue andcorrech Exeadei
M dirts-foe 18 bh datj o£ Marcta^ois,


                                               TD6rr^oiq(25Stp
                                   p- •=?




                        -)




                                      ft
                        O    .=5



                                      en




a)
-.i
             o    o
j....
        LP
M
b.)
        C2
o
(I)
             o3
             o
o                 o
d)



        P         e
                  3.
        CO c ^
                  p_

        ZH        ^

                  ro

                  SL
                  IT^         %• %%%% %